DISMISS; and Opinion Filed November 29, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00092-CV

                  NOHE ALEMAN RICO, Appellant
                               V.
   GERSON MORATAYA, NINA M. MORATAYA, AND /OR JOHN DOE, Appellees

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-02701-A

                             MEMORANDUM OPINION
                         Before Justices Francis, Stoddart, and Schenck
                                  Opinion by Justice Schenck
       Appellant’s brief in this case is overdue. By postcard dated April 2, 2018, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice.

       By order dated April 17, 2018, we granted appellant’s first motion to extend time to file

his brief and extended the time to file appellant’s brief until May 29, 2018. By postcard dated May

31, 2018, we notified appellant the time for filing his brief had expired. We directed appellant to

file a brief and an extension motion within ten days. We cautioned appellant that failure to file a

brief and an extension motion would result in the dismissal of this appeal without further notice.
       To date, appellant has not filed a brief or otherwise corresponded with the Court regarding

the status of this appeal. Accordingly, we DISMISS this appeal. See TEX. R. APP. P. 42.3(b), (c).




                                                 /David J. Schenck/
                                                 DAVID J. SCHENCK
                                                 JUSTICE



180092F.P05




                                              –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 NOHE ALEMAN RICO, Appellant                        On Appeal from the County Court at Law
                                                    No. 1, Dallas County, Texas
 No. 05-18-00092-CV        V.                       Trial Court Cause No. CC-17-02701-A.
                                                    Opinion delivered by Justice Schenck.
 GERSON MORATAYA, NINA M.                           Justices Francis and Stoddart participating.
 MORATAYA, AND /OR JOHN DOE,
 Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellee GERSON MORATAYA, NINA M. MORATAYA, AND
/OR JOHN DOE recover their costs of this appeal from appellant NOHE ALEMAN RICO.


Judgment entered this 29th day of November, 2018.




                                             –3–